EXAMINER’S AMENDENT

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Jill Jacobson, on December 6, 2021.

4.	The Claims have been amended as follows:


1. (Currently amended)	A non-naturally occurring microorganism that produces taurine and/or at least one taurine precursor selected from the group consisting of: cysteate, sulfoacetaldehyde, and hypotaurine, 
	wherein the microorganism is selected from the group consisting of: Methylobacterium, Methylomonas, Methylobacter, Methylococcus, Methylosinus, Methylocyctis, Methylomicrobium,  Methylpophilus, Methylobacillus, Methylobacterium, Hyphomicrobium, Xanthobacter, Bacillus, Paracoccus, Nocardia, Arthrobacter, Rhodopseudomonas, Pseudomonas, and Escherichia,
wherein said microorganism comprises one or more exogenous polynucleotide(s) that encodes one or more enzyme(s) that operate in a taurine biosynthetic pathway to produce the taurine and/or the at least one taurine precursor in the microorganism, and
wherein the one or more enzyme(s) is selected from the group consisting of:
	(a)  3-mercaptopropionate dioxygenase (p3MDO) enzyme, and either cysteine sulfinic acid decarboxylase (CSAD) enzyme or glutamate decarboxylase (GAD) enzyme, 
wherein the p3MDO enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 33, and 
	(b) one or more of cysteate synthase enzyme, and either CSAD enzyme or GAD enzyme,
wherein the cysteate synthase enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:17, and 
	(c) one or more of cysteate synthase enzyme and l-serine dehydratase enzyme, and either CSAD enzyme or GAD enzyme,

	(d)  cystathionine gamma lyase (CGL) enzyme and cysteate synthase enzyme, and either CSAD enzyme or GAD enzyme,
wherein the CGL enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 46, 70, or 72, the cysteate synthase enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:17, and 
(e)  cysteate synthase enzyme, sulfopyruvate decarboxylase (ComDE) enzyme, and taurine pyruvate aminotransferase (Tpa) enzyme,
wherein the cysteate synthase enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:17, the ComDE enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:25, and the Tpa enzyme is at least 90% identical to SEQ ID NO:27; or
(f)  CGL enzyme, cysteate synthase enzyme, ComDE enzyme, and Tpa enzyme,
wherein the CGL enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 46, 70, or 72, the cysteate synthase enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:17, the ComDE enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:25, and the Tpa enzyme is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:27.
2. (Canceled)	
3. (Previously presented)	The non-naturally occurring microorganism of claim 1, wherein the microorganism is selected from the group consisting of: Methylobacterium, Escherichia, and Bacillus.

5. (Previously presented)	The non-naturally occurring microorganism of claim 1, wherein said one or more exogenous polynucleotide(s) is codon optimized for expression in the microorganism.
6. (Previously presented)	The non-naturally occurring microorganism of claim 1, wherein said one or more exogenous polynucleotide(s) is operably linked to promoter(s) for expression in the microorganism.
7. (Currently amended)	The non-naturally occurring microorganism of claim 1, wherein the microorganism further comprises a deletion of one or more endogenous genes that encode one or more enzyme(s) that degrade taurine, cysteate, or sulfoacetaldehyde 
wherein said one or more enzyme(s) that degrade taurine, cysteate, or sulfoacetaldehyde comprises taurine dehydrogenase, Tpa, taurine dioxygenase, cysteate sulfo-lyase (CuyA), sulfoacetaldehyde acetyltransferase, and/or gamma-glutamyltransferase.
8. – 10. (Canceled)	
11. (Previously presented)	A method for producing biomass comprising taurine and/or taurine precursor(s), comprising: culturing the microorganism of claim 1 in a culture medium under conditions suitable for growth of the microorganism and expression of said enzyme(s) for production of taurine and/or taurine precursor(s), wherein biomass comprising said taurine and/or taurine precursor(s) is produced in the culture.
12. – 15. (Canceled)	
16. (Previously presented)	The non-naturally occurring microorganism of claim 1, wherein said microorganism is a Methylobacterium or Escherichia microorganism.


COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance: The applicant has claimed “a non-naturally occurring microorganism that produces taurine and taurine precursor such as cysteate, sulfoacetaldehyde and hypotaurine in a microorganism such as Methylobacterium that comprises exogenous genes” (see claim 1).  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.




Conclusion

7.	Claims 1, 3-7, 11 and 16 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652